Case 1:19-cv-00662-CFC-CJB Document 286 Filed 04/21/21 Page 1 of 2 PageID #: 14625




                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF DELAWARE

  CAREDX, INC.,


                            Plaintiff,

                     V.                         Civil Action No. 19-662-CFC-CJB

  NATERA, INC.,


                            Defendant.



                             MEMORANDUM ORDER

        Defendant Natera, Inc. has brought counterclaims of false advertising under

  the Lanham Act, tortious interference with prospective economic advantage, unfair

  competition under Delaware law, and violation of the Delaware Uniform

  Deceptive Trade Practices Act against Plaintiff CareDx, Inc. Pending before me is

  CareDx's Third Motion for Partial Summary Judgment. D.I. 172. CareDx seeks

  by its motion summary judgment in its favor on Counts IV, V, VI, and VII of

  Natera's Counterclaims with respect to CareDx's statements describing AlloSure's

  performance parameters using different "dd-cfDNA" thresholds. D.I. 172.

        In its Concise Statement of Facts filed in support of the motion, CareDx

  identified the following fact as material to the motion and not in dispute: "Dr.

  Makuch does not contend that the figures in the Threshold Documents contain
Case 1:19-cv-00662-CFC-CJB Document 286 Filed 04/21/21 Page 2 of 2 PageID #: 14626




  false statements regarding AlloSure's performance, but rather testified that they are

  ambiguous." D.I. 175 ,r 3. Natera disputes this asse1iion of fact. It states that "Dr.

  Makuch opined and testified that the referenced advertisements are false[.]" D.I.

  216 ,r 3. And it cites record evidence that appears to support its position. See D.I.

  216, Ex. 10 at 194:19- 196:25 (Dr. Makuch testifying that CareDx's statement that

  AlloSure has "95 percent [negative predictive value] for active rejection" found in

  the advertisements " is false and misleading").

        Because there is at least one disputed fact that CareDx has said is material to

  its motion for summary judgment, I will deny the motion. See Anderson v. Liberty

  Lobby, Inc., 477 U .S. 242,248 (1986) (holding that summary judgment will not lie

  if there is a genuine dispute about a material fact).

        NOW THEREFORE, at Wilmington this Twenty-first day of April in 2021,

  IT IS HEREBY ORDERED that CareDx's Third Motion for Partial Summary

  Judgment (D.I. 172) is DENIED.




                                             2
